Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into as of the 4th
day of May, 2011 by and between MAINSOURCE FINANCIAL GROUP, INC. (the
“Company”), an Indiana corporation, and CHRIS HARRISON (the “Executive”).

 

RECITALS:

 

WHEREAS, Executive and the Company are parties to a Change in Control Agreement
dated as of September 18, 1997 (the “Prior Agreement”), as such Prior Agreement
may have been amended as of the date of this Agreement; and

 

WHEREAS, in consideration of the Company’s implementation of certain executive
compensation plans the Company has requested that Executive agree to terminate
the Prior Agreement and execute this Agreement with such changes as the Company
and Executive agree; and

 

WHEREAS, the Executive has agreed to execute this Agreement in replacement of
the Prior Agreement; and

 

WHEREAS, the Board has authorized the Company to enter into this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the company and the Executive, hereby agree as follows:

 

AGREEMENT:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the respective meanings set forth
below:

 

(a)         “Bonus Amount” means the annual incentive bonus earned by Executive
from the Company during the last completed fiscal year of the Company
immediately preceding Executive’s Date of Termination (annualized in the event
Executive was not employed by the Company for the whole of any such fiscal
year).

 

(b)          “Cause” means (i) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or any
such failure subsequent to Executive being delivered a Notice of Termination
without Cause by the Company or delivering a Notice of Termination for Good
Reason to the Company) after a written demand for substantial performance is
delivered to Executive by the Board that specifically identifies the manner in
which the Board believes that Executive has not substantially performed
Executive’s duties, (ii) the willful engaging by Executive in illegal conduct or
gross misconduct that is demonstrably and materially injurious to the Company,
or (iii) the conviction of Executive of, or a plea by Executive of nolo
contendre to, a felony.  For purpose of this paragraph (b), no act or failure to
act by Executive shall be considered

 

--------------------------------------------------------------------------------


 

“willful” unless done or omitted to be done by Executive in bad faith and
without reasonable belief that Executive’s action or omission was legal,
regulatory compliant, and in the best interests of the Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board, based upon the advice of counsel for the Company or upon the
instructions of the Company’s chief executive officer or another senior officer
of the Company, shall be conclusively presumed to be done, or omitted to be
done, by Executive in good faith and in the best interests of the Company. 
Cause shall not exist unless and until the Company has delivered to Executive a
copy of a resolution duly adopted by three-fourths (3/4) of the entire Board
(excluding Executive if Executive is a Board member) at a meeting of the Board
called and held for such purpose (after reasonable notice to Executive and an
opportunity for Executive, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board an event set forth in
clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail. The Company must notify Executive of any event constituting Cause within
90 days following the Company’s knowledge of its existence or such event shall
not constitute Cause under this Agreement.

 

(c)          “Change in Control” means the occurrence of any one of the
following events:

 

(i)                              individuals who, on January 1, 2011, constitute
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to January 1, 2011, whose election or nomination for election was
approved by a vote of at least two-thirds (2/3) of the Incumbent Directors then
on the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection by such Incumbent Directors to such nomination) shall be
deemed to be an Incumbent Director; provided, however, that no individual
elected or nominated as a director of the Company initially as a result of an
actual or threatened election contest with respect to directors or any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be deemed to be an Incumbent Director;

 

(ii)                           any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25 percent or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any Subsidiary, (B) by
any employee benefit plan sponsored or maintained by the Company or any
Subsidiary, or by any employee stock benefit trust created by the Company or any
Subsidiary, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (iii)), (E) pursuant to any acquisition by Executive or any
group of persons including Executive (or any entity controlled by Executive or
any group of persons including Executive); or (F) a transaction (other than one
described in (iii) below) in which Company Voting Securities are acquired from
the Company, if a majority of the Incumbent Directors approves a resolution
providing expressly that the acquisition pursuant to this clause (F) does not
constitute a Change in Control under this paragraph (ii);

 

2

--------------------------------------------------------------------------------


 

(iii)                        the consummation of a merger, consolidation, share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s shareholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 40 percent of the total voting power of (x) the corporation
resulting from the consummation of such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100 percent of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, represented
by shares into which such Company Voting Securities were converted pursuant to
such Business Combination), and such voting power among the holders thereof is
in substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation or any
employee stock benefit trust created by the Surviving Corporation or the Parent
Corporation) is or becomes the beneficial owner, directly or indirectly, of 25
percent or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least one-half of the members
of the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were Incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 

(iv)                      the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company or a sale of all or
substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25 percent of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

(d)          “Date of Termination” means (i) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 10, or (ii) if Executive’s employment by the Company
terminates by reason of death, the date of Executive’s death.  Whether a
termination has occurred will be interpreted in accordance with Treasury
Regulation §1.409A-(1)(h).

 

(e)           “Disability” means termination of Executive’s employment by the
Company due to Executive’s absence from Executive’s duties with the Company on a
full-time basis for at least 180 consecutive days as a result of Executive’s
incapacity due to physical or mental illness.  The

 

3

--------------------------------------------------------------------------------


 

determination of Disability shall be made by a physician mutually agreed upon by
both the Executive and the Company.

 

(f)            “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:

 

(i)                              any change in the duties or responsibilities of
Executive that is inconsistent in any material respect with Executive’s
positions, duties, responsibilities or status with the Company immediately prior
to such Change in Control (including any material diminution of such duties or
responsibilities);

 

(ii)                           (A) a material reduction by the Company in
Executive’s rate of annual base salary as in effect immediately prior to such
Change in Control, or as the same may be increased from time to time thereafter,
or (B) the failure by the Company to pay Executive an annual bonus in respect of
the year in which such Change in Control occurs in an amount greater than or
equal to the annual bonus earned for the year prior to the year in which such
Change in Control occurs, provided that Executive has met any requisite
performance criteria threshold necessary to the payment of such annual bonus in
respect of the year in which such Change in Control occurs.

 

(iii)                       any requirement of the Company that Executive (A) be
based anywhere more than 30 miles from the office where Executive is located at
the time of the Change in Control, or (B) endure overnight travel on Company
business to an extent substantially greater than the overnight travel
obligations of Executive immediately prior to such Change in Control;

 

(iv)                      the failure of the Company to (A) continue in effect
any employee benefit plan, compensation plan, welfare benefit plan or material
fringe benefit plan (individually or collectively, “Plan”) in which Executive is
participating immediately prior to such Change in Control or the taking of any
action by the Company that would adversely affect Executive’s participation in
or reduce Executive’s benefits under any such Plan, unless Executive is
permitted to participate in other plans providing Executive with the same
benefits that the party effecting the Change in Control (or, if applicable, its
Parent Corporation) provides to an executive in a comparable position (or, in
the case of a Parent Corporation, the executive of its principal banking or
financial services subsidiary in a comparable position), or (B) provide
Executive with paid time-off in accordance with the most favorable time-off
policies of the Company and its affiliated companies as in effect for Executive
immediately prior to such Change in Control, including the crediting of all
service for which Executive had been credited under such vacation policies prior
to the Change in Control; or

 

(v)                         the failure of the Company to obtain the assumption
(and, if applicable, guarantee) agreement from any successor (and Parent
Corporation) as contemplated in Section 9(b).

 

The Executive must notify the Company within 90 days after existence of the
initial condition giving rise to a termination for Good Reason.  The Company
will then have a 30-day period after the Company receives notice from Executive
to cure the condition and not be required to pay an amount under Section 4.
Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacities due to mental or physical illness and Executive’s
continued employment

 

4

--------------------------------------------------------------------------------


 

shall not constitute consent to, or a waiver of rights with respect to, any
event or condition constituting Good Reason.

 

(g)           “Qualifying Termination” means a termination of Executive’s
employment (i) by the Company other than for Cause, or (ii) by Executive for
Good Reason.  Termination of Executive’s employment on account of death,
Disability or Retirement shall not be treated as a Qualifying Termination.

 

(h)          “Retirement” means the termination of Executive’s employment on or
after the first of the month coincident with or following Executive’s attainment
of age 65, or such later date as may be provided in a written agreement between
the Company and the Executive.

 

(i)              “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50 percent or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50 percent or more of
the distribution of profits or 50 percent of the assets upon liquidation or
dissolution.

 

(j)             “Termination Period” means the period of time beginning with a
Change in Control and ending 12 months following such Change in Control. 
Notwithstanding anything in this Agreement to the contrary, if (i) Executive’s
employment is terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control; (ii) Executive reasonably demonstrates that such termination
(or Good Reason event) was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control involving such third party (or a party competing
with such third party to effectuate a Change in Control) does occur, then for
purposes of this Agreement, the date immediately prior to the date of such
termination of employment or event constituting Good Reason shall be treated as
a Change in Control.  For purposes of determining the timing of payments and
benefits to Executive under Section 4, the date of the actual Change in Control
shall be treated as Executive’s Date of Termination under Section l(d).

 

2.                                       Obligation of Executive.  In the event
of a tender or exchange offer, proxy contest, or the execution of any agreement
that, if consummated, would constitute a Change in Control, Executive agrees not
to voluntarily leave employment other than as a result of Disability, Retirement
or an event that would constitute Good Reason if a Change in Control had
occurred, until the Change in Control occurs or, if earlier, such tender or
exchange offer, proxy contest or agreement is terminated or abandoned.

 

3.                                       Term of Agreement.  This Agreement
shall be effective on the date hereof and shall continue in effect until the
Company shall have given 12 months written notice of cancellation; provided,
that, notwithstanding the delivery of any such notice, this Agreement shall
continue in effect for a 12-month period after a Change in Control, if such
Change in Control shall have occurred during the term of this Agreement. 
Notwithstanding anything in this Section to the contrary, this Agreement shall
terminate if Executive or the Company terminates Executive’s employment prior to
a Change in Control except as provided in Section 1(j).

 

5

--------------------------------------------------------------------------------


 

4.                                       Payments Upon Termination of
Employment.

 

(a)          Qualifying Termination — Cash Payment.  If during the Termination
Period the employment of Executive shall terminate pursuant to a Qualifying
Termination, then the Company shall provide to Executive, subject to the
provisions of Section 11 hereunder:

 

(i)                         within 20 days following the Date of Termination a
lump-sum cash amount equal to the sum of (A) Executive’s base salary through the
Date of Termination and any bonus amounts that have become payable, to the
extent not theretofore paid or deferred, (B) a pro rata portion of Executive’s
annual bonus for the fiscal year in which Executive’s Date of Termination occurs
in an amount at least equal to (x) Executive’s Bonus Amount, multiplied by (y) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is 365, and reduced by (z) any amounts paid from the
Company’s annual incentive plan for the fiscal year in which Executive’s Date of
Termination occurs and (C) any accrued vacation pay, to the extent not
theretofore paid; plus

 

(ii)                      within 20 days following the Date of Termination, a
lump-sum cash amount equal to the sum of (A) 1.5 times Executive’s highest
annual rate of base salary during the 12-month period immediately prior to
Executive’s Date of Termination, plus (B) 1.5 times Executive’s Bonus Amount;
provided, however, that if Executive’s Date of Termination is within 12 months
of the earliest date on which termination by the Executive could otherwise be
considered a Retirement (“Retirement Date”), such sum shall be multiplied by a
fraction (“Adjustment Fraction”), the numerator of which is equal to the number
of full months from the Date of Termination to the Retirement Date, and the
denominator of which is equal to 12.

 

(b)          Qualifying Termination — Continued Coverage.  If during the
Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, the Company shall continue to provide, for a 18-month
period following Executive’s Date of Termination, Executive (and Executive’s
dependents, if applicable) with the same level of medical, dental, accident,
disability and life insurance benefits upon substantially the same terms and
conditions (including contributions required by Executive for such benefits) as
existed immediately prior to Executive’s Date of Termination (or, if more
favorable to Executive, as such benefits and terms and conditions existed
immediately prior to the Change in Control); provided, however, that if
Executive’s Date of Termination is within one year of Executive’s Retirement
Date, the period of time of continued benefits coverage (as described in this
Section 4(b)) shall be equal to the product of (x) one, and (y) the Adjustment
Fraction; provided, further, if Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted.  Notwithstanding the foregoing, in the event Executive becomes
reemployed with another employer and becomes eligible to receive welfare
benefits from such employer, the welfare benefits described herein shall be
secondary to such benefits during the period of Executive’s eligibility, but
only to the extent that the Company reimburses Executive for any increased cost
and provides any additional benefits necessary to give Executive the benefits
provided hereunder.  The Executive’s accrued benefits as of the Date of
Termination under the Company’s employee benefit plans shall be paid to
Executive in accordance with the terms of such plans.

 

6

--------------------------------------------------------------------------------


 

(c)           Other than Qualifying Termination. If during the Termination
Period the employment of Executive shall terminate other than by reason of a
Qualifying Termination, then the Company shall pay to Executive within 30 days
following the Date of Termination, a lump-sum cash amount equal to the sum of
(1) Executive’s base salary through the Date of Termination and any bonus
amounts that have become payable, to the extent not theretofore paid or
deferred, and (2) any accrued vacation pay, to the extent not theretofore paid. 
The Company may make such additional payments, and provide such additional
benefits, to Executive as the Company and Executive may agree in writing. The
Executive’s accrued benefits as of the Date of Termination under the Company’s
employee benefit plans shall be paid to Executive in accordance with the terms
of such plans.

 

(d)          Suspension of Payments to Specified Employees.  To the extent such
suspension is required by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) or Treasury Regulations issued pursuant to Code
Section 409A, payment of all amounts of deferred compensation for purposes of
Code Section 409A pursuant to Section 4 will be suspended for six months
following the date of the Qualifying Termination.  The Executive will receive
payment of such amounts on the first day following the six-month suspension
period with interest on any delayed payment at the 30-year Treasury Bond rate as
published in the Wall Street Journal.

 

5.                                       Potential Reduction in Certain
Payments.  To the extent payments made to Executive in connection with a Change
in Control, or within 12 months after a Change in Control would be considered
“excess parachute payments” pursuant to the Code Section 280G, the benefit
payment to Executive under this Agreement, when combined with all other
parachute payments to Executive, shall be the greater of:

 

(a)          Executive’s benefit under the Agreement reduced to the maximum
amount payable to Executive such that when it is aggregated with payments and
benefits under all other plans and arrangements it will not result in an “excess
parachute payment;” or

 

(b)          Executive’s benefit under the Agreement after taking into account
the amount of the excise tax imposed on Executive under Code Section 280G due to
the benefit payment.

 

The determination of whether any reduction in the rights or payments under this
Agreement is to apply will be made by the Company in good faith after
consultation with Executive, and such determination will be conclusive and
binding on Executive.  The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the payments under Section 4(a)(ii).

 

6.                                       Withholding Taxes.  The Company may
withhold from all payments due to Executive (or his beneficiary or estate)
hereunder all taxes that, by applicable federal, state, local or other law, the
Company is required to withhold therefrom.

 

7.                                       Reimbursement of Expenses.  If any
contest or dispute shall arise under this Agreement involving termination of
Executive’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse Executive for all reasonable legal fees and expenses, if any,
incurred by Executive in connection with such contest or dispute (regardless of
the result thereof), together with interest in an

 

7

--------------------------------------------------------------------------------


 

amount equal to the prime rate as published in the Wall Street Journal from time
to time in effect, but in no event higher than the maximum legal rate
permissible under applicable law, such interest to accrue from the date the
Company receives Executive’s statement for such fees and expenses through the
date of payment thereof, regardless of whether or not Executive’s claim is
upheld by an arbitration panel.  In no event will reimbursement be made later
than the end of the year following the year in which the expense was incurred.

 

8.                                       Scope of Agreement.  Nothing in this
Agreement shall be deemed to entitle Executive to continued employment with the
Company or its Subsidiaries, and if Executive’s employment with the Company
shall terminate prior to a Change in Control, Executive shall have no further
rights under this Agreement (except as otherwise provided hereunder); provided,
however, that any termination of Executive’s employment during the Termination
Period shall be subject to all of the provisions of this Agreement.

 

9.                                       Successors; Binding Agreement.

 

(a)         This Agreement shall not be terminated by any Business Combination.
In the event of any Business Combination, the provisions of this Agreement shall
be binding upon the Surviving Corporation, and such Surviving Corporation shall
be treated as the Company hereunder.

 

(b)         The Company agrees that in connection with any Business Combination,
it will cause any successor entity to the Company unconditionally to assume (and
for any Parent Corporation in such Business Combination to guarantee), by
written instrument delivered to Executive (or his beneficiary or estate), all of
the obligations of the Company hereunder.  Failure of the Company to obtain such
assumption and guarantee prior to the effectiveness of any such Business
Combination that constitutes a Change in Control shall be a breach of this
Agreement and shall constitute Good Reason hereunder and shall entitle Executive
to compensation and other benefits from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if Executive’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination.  For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by
Executive.

 

(c)          This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive dies while
any amounts are payable to Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons appointed in writing by Executive to receive
such amounts or, if no person is so appointed, to Executive’s estate.

 

10.                                Notice.

 

(a)         For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or 5 days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

 

8

--------------------------------------------------------------------------------


 

If to Executive:

 

At the address set forth below the signatory

 

 

 

If to the Company:

 

MainSource Financial Group, Inc.

 

 

2105 N. State Road 3 Bypass

 

 

Greensburg, Indiana 47240

 

 

Attn: Chairman of the Board

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(b)         A written notice of Executive’s date of termination by the Company
or Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the Date of Termination (which date shall not be
less than 15 days (30, if termination is by the Company for Disability) nor more
than 60 days after the giving of such notice).  The failure by Executive or the
Company to set forth in such notice any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company hereunder or preclude Executive or the Company from asserting such fact
or circumstance in enforcing Executive’s or the Company’s rights hereunder.

 

11.                                Full Settlement; Resolution of Disputes.  The
Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall be in lieu of and in full
settlement of all other severance payments to Executive under any other
severance or employment agreement between Executive and the Company, and any
severance plan of the Company.  The Company’s obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company may have against Executive or others.  In no event
shall Executive be obligated to seek other employment or take other action by
way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as provided in Section 4(b), such
amounts shall not be reduced whether or not Executive obtains other employment. 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Indianapolis, Indiana by three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect.  The results of the arbitration will be binding on both parties
and may not be appealed.  Judgment may be entered on the arbitrators’ award in
any court having jurisdiction.  The Company shall bear all costs and expenses
arising in connection with any arbitration proceeding pursuant to this Section.

 

12.                                Employment with Subsidiaries.  Employment
with the Company for purposes of this Agreement shall include employment with
any Subsidiary.

 

13.                                Survival.  The respective obligations and
benefits afforded to the Company and Executive as provided in Sections 4 (to the
extent that payments or benefits are owed as a result of a termination of
employment that occurs during the term of this Agreement), 5 (to the extent that
Payments are made to Executive as a result of a Change in Control that occurs
during the term of this Agreement), 6, 7, 9(c) and 11 shall survive the
termination of this Agreement.

 

9

--------------------------------------------------------------------------------


 

14.                                Governing Law; Validity.  The interpretation,
construction and performance of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Indiana without regard to the principle of conflicts of laws.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.

 

15.                                Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

 

16.                                Miscellaneous.  No provision of this
Agreement may be modified or waived unless such modification or waiver is agreed
to in writing and signed by Executive and by a duly authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  Except as set forth in Sections l(b) and l(f), the failure by
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right Executive or the Company may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.  Except as otherwise specifically
provided herein, the rights of, and benefits payable to, Executive, his estate
or his beneficiaries pursuant to this Agreement are in addition to any rights
of, or benefits payable to, Executive, his estate or his beneficiaries under any
other employee benefit plan or compensation program of the Company.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this
Agreement, in each case as of the day and year first set forth above.

 

 

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

/s/ Archie M. Brown, Jr.

 

 

Archie M. Brown, Jr., President and Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Chris Harrison

 

 

Chris Harrison

 

 

 

 

 

 

 

 

Address

 

11

--------------------------------------------------------------------------------